FILED
                             NOT FOR PUBLICATION                            DEC 16 2015

                                                                         MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                       U.S. COURT OF APPEALS



                              FOR THE NINTH CIRCUIT


MILAGROS CERROS-HENRIQUEZ,                       No. 13-73067

               Petitioner,                       A72-177-101

  v.
                                                 MEMORANDUM*
LORETTA E. LYNCH,

               Respondent.


                    On Petition for Review from an Order of the
                           Board of Immigration Appeals

                             Submitted December 9, 2015**

Before:        WALLACE, RAWLINSON, and IKUTA, Circuit Judges.

       Milagros Cerros-Henriquez, a native and citizen of El Salvador petitions for

review of the Board of Immigration Appeals’ (“BIA”) order dismissing an appeal

from an immigration judge’s decision denying her application for asylum and

withholding of removal. We have jurisdiction under 8 U.S.C. § 1252. We review


          *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
for substantial evidence findings of fact, including adverse credibility

determinations, Chebchoub v. INS, 257 F.3d 1038, 1042 (9th Cir. 2001), and we

deny the petition for review.

      Substantial evidence supports the agency’s adverse credibility determination

based on an inconsistency between Cerros-Henriquez’s testimony and written

statements as to whether she was present when guerillas assaulted her family. See

id. at 1043. We reject Cerros-Henriquez’s contention that there can be no adverse

credibility finding where the oral testimony diminishes, rather than enhances the

claim. See Kaur v. Gonzales, 418 F.3d 1061, 1065 (9th Cir. 2005) (rejecting a per

se rule that whenever inconsistencies weaken an asylum claim they cannot serve as

the basis of a credibility finding). In the absence of credible testimony, Cerros-

Henriquez’s asylum and withholding of removal claims fail. See Farah v.

Ashcroft, 348 F.3d 1153, 1156 (9th Cir. 2003).

      PETITION FOR REVIEW DENIED.




                                           2                                   13-73067